DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-17, 19-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Roe et al (US PG Pub No. 2018/0030890).
Regarding claim 1, Roe teaches A method, comprising: 
receiving, during a period of operation of a power system, operating measurements for a set of operating parameters associated with the power system; 
identifying, based on the operating measurements, an operating state of the power system during the period of operation; (410 figure 4 paragraph 28 operating parameters paragraph 30 piston and engine info. Operating state & period of operation: paragraph 31 thermal models of carbon deposit growth sensor 340 shown in paragraph 23)
receiving damage measurements (carbon deposit growth 410 figure 4) for a damage parameter associated with the power system, 

storing the damage measurements in a damage profile (450 figure 4 paragraph 49 previous carbon deposit groth indicates a profile or storage is set up) for the operating state, 
wherein the damage profile is configured to store the damage 
measurements based on the power system being in the operating state; 
determining, via a damage model (paragraph 49 450 figure 4 profile stores how much carbon deposit there actually is in the model) and based on the damage profile, a damage score associated with the operating state during the period of operation,
wherein the damage model is configured to determine the damage score 
based on an amount of time that the power system was in the operating state 
during the period of operation and the damage measurements; and (450 figure 4 paragraph 49 ECM 320 may determine the current carbon deposit growth based on the last time)
configuring, based on the damage score, one or more control devices to control the power system based on the damage score (470 figure 4 paragraph 53-54 derate engine and take remedial action; shut of slow down engine).
Regarding claim 2, Roe further teaches wherein the damage model is further configured to determine the damage score based on historical damage information associated with the damage parameter, wherein the historical damage information includes at least one of: previously calculated damage scores associated with the power system, damage scores associated with one or more other power systems associated with the power system, or expected damage scores associated with the power system (450 figure 4 paragraph 49 previous carbon deposits may refer to an amount of carbon deposits that has been accumulated when previously calculated).
Regarding claim 3, Roe further teaches wherein the set of operating parameters includes one or more of: 
an injection pressure, 

a speed of the power system, 
a fuel flow rate, 
an intake manifold pressure, or 
an intake manifold temperature (410 figure 4 paragraph 31 sensors are show in paragraph 23 that include speed of engine, quantity of fuel injected and temperature of components).
Regarding claim 4, Roe further teaches wherein the damage parameter (carbon deposit growth 410 figure 4) and the damage model (paragraph 49 350 profile stores carbon deposits) are associated with a same component of the power system (carbon building on piston).
Regarding claim 5, Roe further teaches wherein configuring the one or more control devices to control the power system comprises: 
configuring the one or more control devices to prevent the power system from operating in the operating state when the damage score satisfies a threshold damage score according to the damage model (470 figure 4 paragraph 53-54).
Regarding claim 6, Roe further teaches determining that the damage score satisfies a damage score threshold, 
wherein the damage score threshold is based on the damage parameter (carbon deposit growth) and the operating state, and (460 figure 4)
wherein configuring the control devices comprises: 
configuring, based on determining that the damage score satisfies the damage score threshold, the one or more control devices to prevent the power system from operating in the operating state (470 figure 4).
Regarding claim 7, Roe further teaches 
determining that a first damage measurement of the damage measurements (carbon deposit growth 410 figure 4) satisfies a threshold damage measurement, 

wherein the damage score is determined based on determining that the first damage measurement satisfies the threshold damage measurement (460 figure 4).
Regarding claim 8, Roe further teaches
wherein the damage score is determined according to a predetermined schedule (450 figure 4 paragraph 49 time interval).
Regarding claim 9, Roe teaches A device, comprising: 
a memory; and (figure 3)
one or more processors, communicatively coupled to the memory, to: 
receive, during a period of operation of a power system, sets of measurements associated with the power system, (see claim 1 operating state figure 4 paragraph 28 operating parameters, operating state &period of operation)
wherein the sets of measurements include sets of operating measurements (paragraph 28 see claim 1 and above) and sets of damage measurements; (410 figure 4)
identify operating states of the power system during the period of operation based on the sets of operating measurements; (paragraph 28 see claim 1)
for each set of measurements, store a corresponding set of damage measurements with a corresponding set of operating measurements in a data structure, (450 figure 4)
wherein the data structure is configured to store damage profiles for the operating states of the power system, 
wherein the damage profiles for the operating states are based on the sets of damage measurements for the operating states; 
determine, based on a damage model and the damage profiles, damage scores for the operating states of the power system during the period of operation; and (460 figure 4)
(470 figure 4).
Regarding claim 12, Roe teaches wherein the one or more processors that identify the operating states of the power system are to: 
determine sets of ranges for corresponding operating measurements of the set of operating measurements; and 
designate the operating states based on the sets of ranges (paragraph 30 and 31).
Regarding claim 13, Roe teaches wherein the damage profiles and the damage model are associated with a same damage parameter, 
wherein the damage parameter is associated with a designated component of the power system (450 figure 4 carbon deposit growth piston).
Regarding claim 14, Roe teaches wherein the one or more processors are further to: 
identify expected damage scores for the operating states corresponding to the damage scores; 
compare the damage scores for the operating states to the expected damage scores for the operating states; and 
determine that at least one of the damage scores for the operating states are outside of a threshold range of at least one corresponding one of the expected damage scores, (450 figure 4)
wherein the one or more processors that configure the one or more control devices are to: 
configure the one or more control devices to control the power system based on the at least one of the damage scores for the operating states being outside of the threshold range of the at least one corresponding one of the expected damage scores.(470 figure 4)
Regarding claim 15, see the rejection to claim 1 or 12 as the limitations are substantially similar.
Regarding claim 16, Roe teaches wherein the data set of measurements is received from an electronic control module associated with the power system, 
wherein the electronic control module is remotely located from the device (paragraph 21).
Regarding claim 17, Roe teaches wherein the threshold damage score is based on a damage parameter associated with the damage measurements and the operating state, 
wherein the damage parameter is representative of damage to a particular component of the power system (450 figure 4).
Regarding claim 19, Roe teaches wherein the one or more instructions, that cause the one or more processors to perform the action, cause the one or more processors to: 
send a notification to an operator station of a machine associated with the power system, 
wherein the notification is configured to alert an operator, via the operator station, that the power system is not to operate in the operating state (470 figure 4).
Regarding claim 20, Roe teaches wherein the one or more instructions, that cause the one or more processors to perform the action, cause the one or more processors to: 
send a control message to a machine associated with the power system,
wherein the control message is configured to prevent the power system from operating in the operating state (470 figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al (US PG Pub No. 2018/0030890).
Regarding claim 10, Roe teaches wherein the sets of measurements are received, during the period of operation, at a first rate (measurements paragraph 28 see claim 1 operation parameters, operating state, period of operation), 
and wherein the damage scores (450 figure 4 this will naturally occur at a much slower rate as the calculation of the carbon deposits growth occurs sporadically at a delta t. paragraph 48 equation 2. Paragraph 29 also states the sampling rate in Hz when this is done) are determined at a second rate (paragraph 29) 
Roe does not explicitly teach that the second rate is at least one thousand times slower than the first rate. However it does state that the sampling occurs at a sampling rate (paragraph 29) and naturally the carbon testing will be less then the natural data collection of engine speed during normal engine running therefore It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Roe to teach that the second rate is at least one thousand times slower than the first rate.
Regarding claim 11, Roe teaches wherein the second rate corresponds to a duration of the period of operation (paragraph 48 equation 2 delta t).
Regarding claim 18, reference the rejection to claim 10 as the limitations are substantially similar.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747